Exhibit 12 EL PASO PIPELINE PARTNERS COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (DOLLARS IN MILLIONS) FOR THE YEARS ENDED DECEMBER 31, Earnings Pre-tax income from continuing operations $ Income from equity investees ) - Pre-tax income from continuing operations before income from equity investees Fixed charges Distributed income of equity investees - - - Allowance for funds used during construction ) Total earnings available for fixed charges $ Fixed charges Interest and debt costs expense $ Interest component of rent Total fixed charges $ Ratio of earnings to fixed charges For purposes of computing these ratios, earnings means pre-tax income from continuing operations before: - income from equity investees, adjusted to reflect actual distributions from equity investments; and - fixed charges; less - allowance for funds used during construction Fixed charges means the sum of the following: - interest costs; - amortization of debt costs; and - that portion of rental expense which we believe represents an interest factor.
